Citation Nr: 1432054	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-33 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to an initial rating higher than 10 percent for bilateral pes planus, for the period prior to July 23, 2008 and for the period from August 1, 2009 until December 29, 2012.

2.  Entitlement to a rating higher than 50 percent for bilateral pes planus, for the period from December 30, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and December 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which increased the initial rating for pes planus from 10 percent to 50 percent, effective from December 31, 2012.  Service connection for pes planus was granted in an April 2007 rating decision, which assigned a 10 percent disability evaluation, effective from August 15, 2000.  Following pes planus surgery on July 23, 2008, a temporary 100 percent rating was in effect until July 31, 2009.  Thereafter, the 10 percent rating was restored from August 1, 2009 to December 30, 2012.  

Entitlement to individual unemployability was granted effective December 31, 2012.

The Virtual VA and VBMS files have been reviewed.


FINDINGS OF FACT

1.  For the period prior to July 23, 2008, the Veteran's bilateral pes planus resulted in no more than moderate symptoms, with pain, tenderness, inward bowing of the Achilles, and moderate deformity, but no evidence of abnormal weight bearing or characteristic callosities.

2.  From August 1, 2009, the Veteran's bilateral pes planus has resulted in pronounced pain and tenderness and inward displacement, resulting in a limitation of walking and standing.
 
3.  The Veteran's bilateral pes planus disability is not manifested by symptomatology so exceptional or unusual such that the schedular criteria do not adequately compensate for them.


CONCLUSIONS OF LAW

1.  For the period prior to July 23, 2008, the criteria for a rating higher than 10 percent for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).

2.  From August 1, 2009, the criteria for a 50 percent rating for bilateral pes planus, but no higher, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

As the issue on appeal concerns an initial rating for pes planus and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 
38 U.S.C.A. § 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. 
§ 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  

VA also has a duty to assist a veteran in the development of a claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records (VA and private) and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, VA and private medical treatment evidence, Social Security Administration records, and the Veteran's statements. 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical treatment records.  The Veteran was also afforded VA examinations in July 2001, July 2006, March 2009, and November 2013.  The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  The examinations are adequate because they contain a history obtained from the Veteran and a thorough examination relevant to the applicable rating criteria.  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.

Disability Rating for Pes Planus

The Veteran contends that he is entitled to an initial rating in excess of 50 percent for his pes planus, to include on an extraschedular basis, for the entire rating period on appeal.  For the reasons that follow, the Board concludes that the Veteran's symptoms more nearly approximate a 10 percent rating for the period prior to July 23, 2008, and a 50 percent rating for the period from August 1, 2009.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  
38 C.F.R. § 4.14 (2013).

The Veteran's service-connected bilateral pes planus is evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276 for acquired flat feet.  Under that diagnostic code, a 10 percent rating is warranted for moderate bilateral or unilateral flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet.  A 30 percent rating for bilateral flatfoot is warranted where there is objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  A 50 percent rating is the highest schedular rating available and is assigned where there are pronounced bilateral symptoms, identified as marked pronation, extreme tenderness of plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).  The rating schedule does not provide for a rating in excess of 50 percent for bilateral pes planus under Diagnostic Code 5276.

A rating greater than the Veteran's currently assigned 50 percent is not available under the potentially applicable Diagnostic Codes 5277, 5278, 5279, 5280, 5281, or 5282.  Although a combined rating greater than 50 percent would be potentially available under Diagnostic Codes 5283 and 5284 by application of the bilateral factor, see 38 C.F.R § 4.26 (2013), or by showing actual loss of use of both feet, Diagnostic Code 5283 pertains to malunion or nonunion of the tarsal or metatarsal bones, of which there is no evidence in this case, nor is there any indication the Veteran has lost the use of either foot.  The Board also finds that the Veteran's disability picture is not analogous to a severe foot disability, such that separate 30 percent ratings could be assigned under Diagnostic Code 5284, which provides for a maximum rating of 30 percent for "severe" foot injuries.  

A VA foot examination of July 2001 found bilateral pes planus, with some tenderness.  X-ray examination did not demonstrate significant pes planus impairment.

A November 2003 private treatment record shows tenderness over the arches of both feet and ankles, and marked pes planus with complete flattening of the longitudinal arches of both feet.  The examiner noted that the Veteran walked with an antalgic gait.

The Veteran was provided a July 2006 VA examination, where the primary complaints were pain and tenderness.  No swelling, spasm, deformity, lack of endurance, incoordination, or calluses were found.  No abnormal or painful motion was found.  Gait was abnormal, but no evidence of abnormal weight bearing was found.  Inward bowing of the Achilles was found on weight bearing and non-weight bearing.  Moderate pronation and correctable midfoot malalignment was found.  X-ray findings revealed no other abnormalities besides pes planus.  

A private examination of August 2007 found moderate marked deformity of both feet, with excess pronation of the subtalar joint, and moderate pain on palpation.  

The record reflects the Veteran had reconstruction surgery in July 2008 and has already received a temporary total evaluation for this surgery.  

Private treatment records of December 2008 and April 2009 show limited range of motion of the left ankle with pain, pain on motion of the plantar surface, and full, painless range of motion of the lesser toes.  VA records in December 2008 likewise reflect reports of chronic pain of the left foot requiring treatment with injections.  On examination there were no open lesions, drainage purulence or SOI present.  There was minimal edema and pain to palpation to the medial tubercle of the left calcaneus.  A February 2009 VA physical therapy note reflected complaints of pain and inspection revealed +2 effusion and edema of the left ankle with minimal pitting, healed incisions of the left foot consistent with prior reconstruction, some limited motion of the left ankle and toes and limited sensation over the surgical site of the left foot and ankle.  The physical therapist noted problems with adaptive shortening of the left gastrocnemius, left foot and ankle weakness, effusion and edema, decreased ambulatory distance, compromised balance, and gait deviations, more normalized using crutches.

A March 2009 VA examination, conducted to assess the Veteran's foot, ankle, and neurological disabilities, found pain, swelling, tenderness, and stiffness in the Veteran's left ankle, heel, and bottom of foot.  With regard to the Veteran's pes planus, Achilles alignment, both weight bearing and non-weight bearing, was clinically normal.  There was no midfoot alignment.  There was no pronation.  Weight bearing line was over the great toe.  The VA examiner noted that the Veteran had pes planus surgery in July 2008.  X-ray findings show osteoporosis and postsurgical changes, with stable alignment.  

At a July 2009 VA outpatient visit, the Veteran reported that his foot pain was worse following the surgery.  A September 2009 statement from the Veteran's podiatrist, Dr. J.B., D.P.M., outlined complications from the Veteran's July 2008 pes planus surgery, and noted that the Veteran requires crutches to assist in ambulation, due to his severe pain.  At VA podiatry follow-ups in November 2009, February 2010, May 2010, June 2011, January 2012, June 2012 the Veteran reported severe, constant pain in both feet.  These records further reflected objective evidence of pain on palpation.

VA examination of November 2013 found accentuated pain on use, accentuated pain on manipulation of the left foot, bilateral swelling on use, and extreme tenderness of the plantar surface, which is improved with orthopedics.  No characteristic callosities were found.  Increased longitudinal arch height on weight-bearing was found, with no marked deformity, and no pronation.  Weight-bearing line fell over the medial or great toe.  There was no lower extremity deformity, and no inward bowing of the Achilles.  Severe spasm of the Achilles tendon was not found.  The Veteran uses assistive devices, including constant use of a brace and a cane, and regular use of crutches.  The VA examiner noted that the brace is used for the Veteran's ankle disability, while the cane service to decrease foot and ankle pain and increase stability.  The crutches assist with pain, but the examiner does not note whether they are used primarily for the ankle condition or the foot condition.  Imaging results show no degenerative or traumatic arthritis.  The VA examiner noted that the Veteran's pes planus would affect his ability to do a physical job, but not a sedentary job.  

Based on this evidence, the Board finds that a rating higher than 10 percent for the Veteran's bilateral pes planus is not warranted prior to July 23, 2008, the date of his pes planus surgery.  Specifically, the evidence does not show accentuated pain on manipulation and use, characteristics callosities, extreme tenderness of plantar surfaces, or severe spasm of the tendo achillis on manipulation.  Rather, July 2001 and November 2003 examinations found only some tenderness.  VA examination in July 2006 specifically noted that there was no swelling, spasm, deformity, or calluses.  Although moderate pronation was found in July 2006 and August 2007, it was not described as a marked deformity and there was no evidence of pain, swelling or callosities.  Accordingly, the Board concludes that, for the period prior to July 23, 2008, the Veteran's pes planus symptoms does not more nearly approximate those contemplated by a higher 30 percent rating.  

The Board finds that the criteria for a 50 percent rating, but no higher, are met for the period from August 1, 2009, the date that his temporary 100 percent evaluation was severed.  The competent medical and lay evidence shows that the Veteran's current pronounced pes planus symptoms, including extreme pain and tenderness, increased longitudinal arch height on weight-bearing, and abnormal weight-bearing line, were present from August 1, 2009.

The Board notes that a 50 percent evaluation is the highest schedular evaluation available under Diagnostic Code 5276.  Although the Board considered other potentially applicable diagnostic codes, the Board further finds that the Veteran's bilateral pes planus does not warrant a higher rating under a different Diagnostic Code for any rating period.  In this case the only other Diagnostic Code that could potentially result in a higher evaluation would be evaluating the feet separately under Diagnostic Code 5284.  In this regard, however, the pes planus is not analogous to either a severe foot disability, bilaterally, or to actual loss of use of either foot.  Within the context of the Diagnostic Codes for musculoskeletal disabilities of the foot, the word "other" can only mean disabilities other than those for which specific DCs exist.  See generally 38 C.F.R. § 4.71a , DCs 5276-5284. Because DC 5276 specifically rates bilateral flatfoot, the disability under consideration here, DC 5284 is not for application based on its own terms.  Moreover, it is clear from the evidence that the Veteran has retained some functional ability of both feet.  Although he may be limited in the amount of time he is able to stand or walk, and experiences pain while doing so, the evidence suggests that use of assistive devices are to alleviate pain caused by both the pes planus and his service-connected ankle disability.  The Board recognizes that words such as "mild," "moderate" and "severe" are not defined in the Rating Schedule.  In the instant case, the Veteran's pes planus is primarily manifested by pain and swelling on use, and extreme tenderness, without characteristic callosities, marked deformity, pronation, or inward bowing of the Achilles.  The Board cannot conclude that this equates to a "severe" foot disability, such that his disability is more appropriately rated under Diagnostic Code 5284.  

The November 2013 VA examiner did not find arthritis; thus, a separate rating will not be assigned for arthritis of the feet based on painful motion under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  Pain on manipulation and use of the feet is contemplated by Diagnostic Code 5276.  Assigning a separate rating based on such pain would amount to impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013). 

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that it is not.  In this regard, the Board finds that the symptoms of the Veteran's service-connected pes planus disability are not so exceptional or unusual such that the schedular criteria do not adequately compensate for them.  Here, the evidence shows that the Veteran has increased longitudinal arch height on weight-bearing, with weight-bearing line over the medial or great toe.  His main symptoms have been pain, tenderness, and swelling on use, with limitation of walking and standing.  The Board does not find that the Veteran's disability picture, to include his symptoms, take his case outside the norm such that referral for consideration of a higher evaluation on an extraschedular basis is required.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R § 3.321(b)(1) (2013).  The Veteran does not present with several of the criteria for his currently assigned 50 percent rating, to include severe spasm, characteristic callosities, or marked inward bowing of the Achilles tendon.  Further, although pain, swelling, and limitation of walking and standing are not specifically noted in the criteria for a 50 percent rating, pain on use and swelling are contemplated by lesser evaluations, and it is clear that the Veteran's ability to walk or stand are limited due to his foot pain.  To the extent that the Veteran alleges that additional limitations caused by his currently diagnosed reflex sympathetic dystrophy of the lower limb warrants consideration on an extraschedular basis, the Board notes that he is already in receipt of a separate disability evaluation for that disorder.  Thus, his symptoms are already contemplated by that rating, and a higher rating is not warranted. 

The Board finds that the Rating Schedule adequately compensates the Veteran for his bilateral pes planus, to include any limitation of function, such that referral for extraschedular consideration is not warranted.  See Thun, supra.  Indeed, disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder and thus, the Veteran's disability rating contemplates such reduction in earning capacity due to such things as occasionally missing work on account of service-connected disability.  See 38 U.S.C.A. § 1155.  This alone does require referral extraschedular consideration without a showing that the Veteran exhibits symptoms not contemplated by the rating schedule. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990); 38 C.F.R. § 3.102 (2013).


ORDER

A rating higher than 10 percent for bilateral pes planus, for the period prior to July 23, 2008, is denied.

For the period from August 1, 2009, a 50 percent rating for bilateral pes planus, but no higher, is granted.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


